DETAILED ACTION
The Amendment filed 7/26/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (US 2015/0230605). Miyake discloses a cash handling apparatus comprising: a composite body (20) that consists of a plurality of connected modules connected to each other, each of these modules being shaped like a rectangular solid (see Fig. 3, note, 4 modules); slide rails (30R, 30La, 30Lb,) by which the composite body is drawn out of a housing; a plate (40) that is fixed to two or more adjacent surfaces among four outer surfaces of the composite body and holds the plurality of modules together. The plurality of modules are connected in a height direction (see Fig. 3), and the plate is fixed to at least an uppermost module and a lowermost module of the plurality of modules at a first surface of the four outer surfaces of the composite body and is fixed to at least one of the modules at a second surface adjacent to the first surface among the four outer surfaces (see Fig. 3). The slide rails include only three slide rails, the three slide rails being first (30La) and second slide (80R) rails located on opposite sides of the composite body and a third slide rail located below the first slide rail. the first slide rail and the third slide rail are fixed to the plate. The first side rail (30La) and the third slide rail (30Lb) are fixed to the plate.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
The applicant states that Miyake does not disclose that the modules are connected to each other as recited in amended claim 1.  The examiner disagrees with the applicant.  As illustrated in the Figures, all of the parts disclosed by Miyake are connected to each other in some manner via other parts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653